Gunter, Justice.
This appeal results from a disputed boundary line between adjoining property owners in Early County, Georgia. The plaintiffs below brought an action against the defendants to enjoin them from cutting timber in the disputed area and to enjoin them from trespassing on the disupted area. The trial court entered a temporary injunction enjoining all parties from removing timber from the disputed area pending the final determination of the matter.
The case was then tried, and a jury rendered its verdict in favor of the plaintiffs. Judgment was entered on the verdict fixing the boundary line as contended for by the plaintiffs and permanently enjoining the defendants from entering upon or removing timber from the area theretofore disputed.
The defendants have appealed contending that the evidence required a verdict for the defendants because: (a) the plaintiffs relied upon a surveyed line as being the dividing line, but failed to prove a surveyed line by competent evidence, and (b) the defendant landowner had acquired title to the disputed area by adverse possession.
We have reviewed the record very carefully. The evidence introduced presented issues of fact for determination by a jury with respect to both contentions made here on appeal by the defendants. The jury resolved both issues in favor of the plaintiffs and adversely to the defendants. The evidence is ample to support the verdict of the jury, and the verdict has the trial judge’s approval.

Judgment affirmed.


All the Justices concur.

Injunction. Early Superior Court. Before Judge Geer. Phillip Sheffield, for appellants.
L. S. Stone, Tracy Moulton, Jr., for appellees.